Citation Nr: 0614406	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-24 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to payment or reimbursement of emergency services 
incurred at the Saint Joseph's Hospital on October 4, 2003.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran served on active duty from February 1941 to 
September 1945. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of 
a February 2004 decision by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center in 
Canandaigua, New York.  


FINDINGS OF FACT

1.  On October 4, 2003, the veteran received medical services 
for a fractured finger, and lacerated fingers, a nonservice-
connected disability, at the Saint Joseph's Hospital, a non-
VA medical facility for which he incurred medical expenses. 

2.  At the time he received medical services in October 2003, 
the veteran had insurance coverage under a health plan. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of emergency 
services for a nonservice-connected disability at Saint 
Joseph's Hospital, a non-VA facility, on October 7, 2003, 
have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107(b) (West 
2002); 38 C.F.R. §§ 17.120, 17.1002(g) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist. Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code. See 38 C.F.R. 
§§ 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  In the circumstances of this case, there is 
no further duty to notify or to assist.  Notwithstanding this 
determination, the veteran was provided with VCAA notice with 
respect to this appeal in March 2004.

The veteran seeks payment or reimbursement for emergency 
services for a nonservice-connected disability at a non-VA 
medical facility, the Saint Joseph's Hospital, on October 4, 
2003.  He contends that his medical expenses should be paid 
by VA because of the following: he initially sought treatment 
while under the impression that he had coverage through 
private medical insurance, as well as Medicare A & B; he 
subsequently learned that he did not have private medical 
coverage, and that he only has Medicare A; he was 86 years 
old at the time of the injury and gets confused and 
overwhelmed at times; he has obtained Medicare B coverage 
which will not start until July 2004.  See notice of 
disagreement, dated in March 2004.  

On February 18, 2004, the veteran filed his claim.  Later 
that same month, the VA Medical and Regional Office Center 
(VAMROC) in Canandaigua, New York, denied the claim.  The 
VAMROC concluded that the veteran's claim had been considered 
under the Veterans Millennium Health Care and Benefits Act, 
but that it should be denied because a timely claim had not 
been filed within 90 days of medical care.  Citing 
38 U.S.C.A. § 1725.  The veteran filed a timely notice of 
disagreement, and on March 31, 2004, a statement of the case 
was issued, which noted that the claim was denied because it 
was filed more than 90 days from the date of treatment, and 
because the veteran had other insurance.  

As of October 4, 2003, service connection was in effect for 
residuals of  subarachnoid hemorrhage, evaluated as 30 
percent disabling, hypertension, evaluated as 10 percent 
disabling, and malaria, evaluated as 0 percent disabling.  
The veteran's combined rating was 40 percent.  

Records from the Saint Joseph's Hospital show that on October 
4, 2003, the veteran was seen in the emergency room for two-
centimeter lacerations to his left second, third, and fourth 
fingers after an accident working with a band saw.  The 
second (index) finger was found to have a fracture at the DIP 
(distal interphalangeal) joint.  

The claims file contains several billing documents reflecting 
the costs of the veteran's emergency services incurred on 
October 4, 2003.  

Reports from Blue Cross/BlueShield (BC/BS), dated in December 
2003 and February 2004, state that a claim had been submitted 
in error because Medicare has primary responsibility for 
processing the claim.  

A statement from the Social Security Administration (SSA), 
dated in February 2004, states that the veteran has Part A 
Medicare coverage effective March 1984, and that he had 
enrolled for Part B coverage, which will be effective in July 
2004.  

A letter from St. Joseph Hospital to VA, dated in February 
2004, states:

The attached claim was not filed within 
90 days due to the patient's 
ineligibility with other Insurance.  The 
claim was originally billed to Blue 
Shield and denied for Medicare coverage 
on 11/14/03.  We then billed Medicare 
which then denied on 11/28/03 for 
coverage termination.  Therefore, the 
patient had no insurance benefits for 
this claim besides VA.  Both insurance 
denials are attached.  

A statement from General Motors, received in March 2004, 
reports that "our records show that you or your dependents 
recently lost all or a portion of your GM health care 
coverage," and that "[i]f GM health care coverage was not 
lost or has been reinstated and is currently in effect, you 
may disregard the notice."  An accompanying "certificate of 
group health plan coverage" notes that the veteran's 
coverage ended on January 1, 2004.  

The veteran does not argue, and the record does not show, 
that prior authorization was received from the VAMC to seek 
emergency services at the Saint Joseph's Hospital on October 
4, 2003, nor was an application for authorization made to VA 
within 72 hours of the emergency services on October 7, 2003.  
For these reasons, in the absence of prior authorization or 
deemed prior authorization for medical services, there is no 
factual or legal basis for payment or reimbursement by VA 
under 38 C.F.R. §§ 17.52, 17.53, and 17.54 for medical 
services for a nonservice-connected disability at a non-VA 
facility on October 4, 2003. 

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.  Where 
pre-authorization has not been approved for medical services, 
under 38 C.F.R. § 17.120, VA may pay or reimburse the veteran 
for medical services for a nonservice-connected disability 
associated with and aggravating a service connected 
disability.  In this case, the medical services rendered to 
the veteran were not for the purpose of treating a 
nonservice-connected disability which was aggravating a 
service-connected disability.  Accordingly, the criteria for 
payment or reimbursement by VA for unauthorized medical 
expenses under 38 U.S.C.A. § 1728; § 38 C.F.R. § 17.120, are 
not met. 

Finally, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2005). Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177, 113 Stat. 1556.  To be eligible for 
reimbursement under this Act the veteran has to satisfy all 
of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) * * * * *

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2005).

Stated simply, the regulation provides authority for VA to 
pay or reimburse the veteran for emergency services for a 
nonservice-connected disability at a non-VA facility, only if 
all conditions under 38 C.F.R. § 17.1002 are met.  In other 
words, if any one condition is not met, VA can not by 
operation of law pay or reimburse the veteran for the 
emergency services. 

These criteria are conjunctive, not disjunctive; all of the 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).  

The veteran has specifically voiced disagreement with the 
VAMC's determination under the Veterans Millennium Health 
Care and Benefits Act.  In this regard, he has essentially 
argued that the private medical services were rendered in an 
emergency, and that VA facilities were not feasibly 
available.  Specifically, in his claim he asserted that he 
was "bleeding hard" and that St. Joseph's Hospital was 
close to his home. 

The Board finds that the regulatory prerequisites preclude VA 
from allowing the veteran's claim.  Specifically, the 
"certificate of group health plan coverage" from General 
Motors, received in March 2004, notes that the veteran's 
coverage ended on January 1, 2004.  He therefore is shown to 
have coverage under a health-plan contract for payment or 
reimbursement, in whole or in part, for the emergency 
treatment on October 4, 2003, and payment or reimbursement 
therefore may not be made.  See 38 C.F.R. § 17.1002(g).  To 
the extent that BS/BC may have wrongfully denied his claim, a 
June 2004  "second level disagreement form" notes confusion 
as to why Blue Shield/Blue Cross had denied the veteran's 
claim, since he did not have Medicare B.  However, and in any 
event, the erroneous denial of a claim by a private insurance 
company is not a basis for eligibility.  In this regard, the 
second level disagreement form notes that VA's denial of the 
claim should be continued because the veteran "had insurance 
on date of service per letter from G.M."  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and payment or reimbursement by VA for medical 
services for a nonservice-connected disability incurred at 
the Saint Joseph's Hospital, a non-VA facility, on October 4, 
2003 under 38 U.S.C.A. §§ 1725 and 1728 and 38 C.F.R. 
§§ 17.120, 17.1002 is not warranted.  38 U.S.C.A. § 5107(b). 


ORDER

Payment or reimbursement of emergency services incurred at 
the Saint Joseph's Hospital on October 4, 2003, is denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


